Per Curiam.
Respondent was admitted to practice by this Court in 1987. He maintained an office for the practice of law in Connecticut, where he was admitted to practice in 1986.
By decision dated October 8, 1997, the Connecticut Superior Court found that respondent had entered into a loan agreement with a former client in violation of applicable rules of professional conduct. In view of the aggravating circumstances found by the Superior Court, it imposed a suspension of one year.
The Committee on Professional Standards moves for an order imposing reciprocal discipline (see, 22 NYCRR 806.19). Respondent has not replied to the motion or otherwise appeared in response to it.
In view of respondent’s suspension in Connecticut for professional misconduct and his lack of opposition to the instant motion, we grant petitioner’s motion. We further determine that the ends of justice will be served by imposing upon respondent the same discipline as was imposed by the Connecticut Superior Court, a suspension of one year (see, e.g., Matter of Ewing, 196 AD2d 936).
Cardona, P. J., Mercure, White, Spain and Carpinello, JJ., concur.
Ordered that petitioner’s motion to impose reciprocal discipline is granted; and it is further ordered that respondent is suspended from practice for a period of one year and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another, and is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 (22 NYCRR 806.9) of this Court’s rules regulating the conduct of suspended attorneys.